Title: To James Madison from Josiah Meigs, 22 February 1816
From: Meigs, Josiah
To: Madison, James


                    
                        Sir,
                        
                            22nd. Feb. 1816.
                        
                    
                    Permit me to present, with this, a letter from James Turner, Esquire, of North Carolina, Senator in Congress, recommending Israel Pickens, Esquire, as receiver of public monies in The Land-office about to be opened in the Mississippi territory for the sale of Lands lately acquired by a treaty with the Indians of the Creek Nation. I have the honor &c.
                